     Case 1:19-cv-01081-AWI-EPG Document 45 Filed 10/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       COMMERCIAL CREDIT GROUP, INC.,                          No. 1:19-cv-01081-AWI-EPG
12                            Plaintiff,                         ORDER VACATING PRIOR ORDER TO
                                                                 FILE PROOF OF SERVICE
13               v.
                                                                 (ECF No. 44)
14       AMH LOGISTICS, INC., et al,
                                                                 ORDER REQUIRING PLAINTIFF TO FILE
15                            Defendants.                        PROOF OF SERVICE
16

17             On October 6, 2020, the Court adopted the undersigned’s findings and recommendations,

18   and granted the motion filed by Plaintiff Commercial Credit Group, Inc. (“Plaintiff”) to order

19   Defendants AMH Logistics, Inc., aka AMH Logistics Inc., (“AMH”); AM2 Logistic Inc., aka

20   AM2 Logistic Inc. (“AM2”); Karnvir Singh (“Singh); Maninder Kaur Bains (“Bains”); AMK

21   Transport Inc., (“AMK”);1 and BKSG Transportation, LLC (“BKSG”) (collectively, other than

22   AMK, “Defendants”) to show cause why they should not be held in contempt of court (ECF No.

23   42). The undersigned ordered Plaintiff to serve Defendants with the October 6, 2020 order. (ECF

24   No. 44). On October 7, 2020, the Court vacated and amended its October 6, 2020 order. (ECF No.

25   43). Therefore, the October 6, 2020 order which the Court ordered Plaintiff to serve on

26   Defendants is no longer operative. Rather, Defendants need to be served with the Court’s

27   amended, October 7, 2020 order.

28   1
         On June 19, 2020, Plaintiff voluntarily dismissed this action against AMK. (ECF No. 36).
                                                                 1
     Case 1:19-cv-01081-AWI-EPG Document 45 Filed 10/08/20 Page 2 of 2

 1         Accordingly, it is HEREBY ORDERED that:

 2         1)     The Court’s October 7, 2020 order to serve Defendants with the October 6, 2020

 3   order (ECF No. 44) is VACATED.

 4         2)     Plaintiff shall serve, within seven days, proof of service of the Court’s October 7,

 5   2020 order (ECF No. 43) on Defendants.

 6   IT IS SO ORDERED.
 7
        Dated:    October 8, 2020                            /s/
 8
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
